PER CURIAM.
The appellant appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The appellant’s motion alleges that his habitual felony offender sentence is illegal because he does not have the necessary qualifying predicate offenses. We previously reversed and remanded for the postconviction court to either attach documentation demonstrating that the appellant qualified as a habitual felony offender or to grant relief. Beazley v. State, 18 So.3d 46 (Fla. 1st DCA 2009). The posteonviction court has failed to establish that the appellant qualifies for habitual felony sentencing.
Accordingly, we REVERSE and REMAND for the postconviction court to grant relief.
PADOVANO, ROBERTS, and MARSTILLER, JJ., concur.